Citation Nr: 0700114	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-41 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Octavio A. Diaz Negron, Esq.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied service connection for 
the veteran's right knee disorder and continued an increase 
in the rating for his right ankle disability to 10 percent.  
In August 2003, the veteran filed a notice of disagreement in 
which he appears to be appealing only the issue of service 
connection for his right knee disorder.  Therefore, the issue 
of an increased rating for the veteran's right ankle 
disability is not currently before the Board.

In an August 2004 statement, the veteran's attorney indicated 
that the veteran was claiming entitlement to service 
connection for a right knee scar and entitlement to special 
monthly compensation for the loss of use of his right knee 
under 38 U.S.C.A. § 1114(k) (2006).  These issues have not 
been developed for appellate review and, accordingly, are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

A February 2003 RO letter informed the veteran of what 
evidence was needed for an increased rating, but did not tell 
him what information and evidence was needed to establish 
service connection for his right knee disorder.  In addition, 
VA did not request that he provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1) (2006).  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date, if 
service connection is granted on appeal.  On remand, VA must 
provide this notice.

Service medical records reflect that the veteran suffered two 
injuries to his right knee while in service; however, his 
separation Report of Medical Examination shows no diagnosis 
of any right knee disorder.  The first post-service medical 
records in the claims file showing treatment for the 
veteran's right knee are VA x-ray reports which indicate that 
the veteran underwent total right knee replacement surgery in 
2002.  Medical records from this surgery are not in the 
claims file.  A September 2004 VA examiner opined that it was 
most likely than not that the veteran's current right knee 
condition was related to his right knee injuries during 
military service.  In October 2004, a Decision Review Officer 
readjudicated the claim and denied service connection for the 
veteran's right knee disorder, stating that the veteran's 
right knee disorder was not related to his active duty and 
that little weight was given to the opinion of the VA 
examiner since he failed to include a complete rationale for 
his opinion.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  On remand, VA should 
attempt to obtain any missing treatment records for the 
veteran's right knee disorder, particularly the medical 
records from the right knee surgery he underwent in 2002.  
After receipt of these records or confirmation that these 
records are unavailable, the veteran should be scheduled for 
a VA examination to ascertain the etiology of his right knee 
disorder.  The examination should be completed by an examiner 
who has not previously assessed the veteran's right knee 
disorder, and the report should provide a complete rationale 
for any opinion given.
 

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish service connection for his 
right knee disorder; (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim; and (3) explains the evidence and 
information needed to establish a 
disability rating and an effective date, 
if service connection is granted on 
appeal.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his right knee disorder 
since his release from service in August 
1972 through the present.  VA should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  In 
particular, VA should obtain any 
treatment records from his total knee 
replacement surgery in 2002.  If records 
are unavailable, please have the provider 
so indicate.  

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded an orthopedic examination 
by an appropriate specialist who has not 
previously assessed the veteran's right 
knee disorder to ascertain the current 
nature and etiology of his right knee 
disorder.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The orthopedic examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's right 
knee disorder: (1) is etiologically 
related to the veteran's period of active 
duty (to include as due to in-service 
injuries in December 1969 and February 
1972); (2) is due to an intervening post-
service event; or (3) if arthritis is 
found, whether it was manifested within 
one year of discharge from active 
military service.

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.
 
4.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


